Citation Nr: 0101837	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-13 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for hyperkeratosis of 
the feet, a right ankle sprain, right ear hearing loss, a 
right heel calcaneal spur and a low back disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a posttraumatic scar of the upper lip and 
surgical scar behind the left ear with mild lowering of the 
left pinna in relationship to the right pinna secondary to 
scar formation.  

3.  Entitlement to initial evaluations in excess of 10 
percent for shin splints of the left and right tibiae.  

4.  Entitlement to initial compensable evaluations for 
tendonitis of the right (major) and left (minor) wrists, left 
(minor) ulnar nerve compression, left (minor) shoulder 
rotator cuff syndrome, and status post mastoidectomy with 
left ear hearing loss.  


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from October 3, 1995 
to October 2, 1998.  He also had verified active duty for 
training from June 1991 to August 1991 and from June 1992 to 
August 1992.  

This appeal arose from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied claims of entitlement to 
service connection for hyperkeratosis of the feet, a left 
ankle sprain (claimed as torn ligaments of the left ankle), 
recurrent right ankle sprains, hearing loss in the right ear, 
calcaneal spurs on the right and left, chronic low back pain, 
chronic Eustachian tube dysfunction in both ears, and 
limitation of motion of the cervical spine (claimed as a 
pinched nerve in the neck).  The RO also denied entitlement 
to a 10 percent evaluation based on multiple noncompensable 
service connected disabilities.  

In the same rating decision, the RO granted entitlement to 
service connection for a laceration of the upper lip (claimed 
as a dog bite), periosteal reaction of the right and left 
tibiae (claimed as shin splints), tendonitis of the right 
(major) and left (minor) wrists (claimed as sore wrists), 
left (minor) ulnar nerve compression, left (minor) shoulder 
rotator cuff syndrome, and status post tympanomastoidectomies 
of the left ear with conductive hearing loss, left ear.  Each 
of the service-connected disabilities was initially assigned 
a noncompensable evaluation effective October 3, 1998.  

In January 2000 the RO granted entitlement to service 
connection for chronic cervical strain, resolving that issue.  
The RO also assigned initial compensable evaluations of 10 
percent with the same effective date, October 3, 1998, for 
shin splints of the right and left tibiae, and for 
posttraumatic scar of the upper lip together with a surgical 
scar behind the left ear with mild lowering of the left pinna 
in relationship to the right pinna secondary to scar 
formation.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

Claims of entitlement to service connection for a left ankle 
sprain, a left calcaneal heel spur and bilateral Eustachian 
tube dysfunction were specifically not included in the 
veteran's notice of disagreement (NOD).  He clearly indicated 
which disabilities he intended to appeal by reference to the 
issue numbers assigned the disabilities in the February 1999 
rating decision.  Accordingly and appropriately these issues 
were not included in the July 1999 statement of the case 
(SOC) and the veteran indicated in his substantive appeal 
that he only wished to appeal the issues in the SOC.  

A supplemental statement of the case (SSOC) was subsequently 
issued in January 2000 that addressed all of the issues, but 
the veteran did not perfect an appeal with respect to the 
issues of service connection for a left ankle sprain, a left 
calcaneal heel spur and bilateral Eustachian tube 
dysfunction.  

In July 2000 the veteran requested that his claim be 
transferred to the Indianapolis, Indiana RO.  In the same 
correspondence he raised a claim of entitlement to service 
connection for thyroid disease.  This issue has been neither 
procedurally prepared nor certified for appellate review, and 
is referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The issues as listed on the title page have been rephrased 
where appropriate to reflect that the veteran's claim is for 
higher initial evaluations rather than an increased rating 
claim.  This distinction was drawn in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which it was held that 
in appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time).  

The claims of entitlement to service connection for a low 
back disability and for initial compensable evaluations for 
tendonitis of the right (major) and left (minor) wrists, left 
(minor) ulnar nerve compression, and left (minor) shoulder 
rotator cuff syndrome are addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  Hyperkeratosis was not diagnosed or shown chronically in 
service and there is no medical evidence linking the post 
service diagnosed disorder to service.  

2.  The veteran does not have a current disability of the 
right ankle, there is no evidence of a right ankle disability 
(chronic or otherwise) in the service medical records, and 
there is no medical evidence linking a current disability to 
service.  

3.  The veteran does not have a current right ear hearing 
loss disability.  

4.  A right heel calcaneal spur was not shown in service and 
there is no medical evidence that the onset of the spur was 
in service or that disability from a preexisting spur 
increased in service.  

5.  The veteran's post traumatic scar of the upper lip and 
mild lowering of the left pinna in relationship to the right 
pinna secondary to scar formation are collectively no more 
than mildly to moderately disfiguring.  

6.  The veteran's posttraumatic scar of the lip and surgical 
scar behind the left ear are each tender and painful on 
objective demonstration.  

7.  Shin splints of the left and right tibiae are manifested 
by pain but there is no evidence of malunion or associated 
moderate knee or ankle disability.  

8.  Auditory acuity is level I in each ear.  


CONCLUSIONS OF LAW

1.  Hyperkeratosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2000);  38 C.F.R. § 3.303 (2000).

2.  A right ankle sprain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107;  38 C.F.R. § 
3.303.  

3.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107;  38 C.F.R. §§, 
3.303, 3.385 (2000).  

4.  A right heel calcaneal spur was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107;  
38 C.F.R. § 3.303.  

5.  The criteria for an initial evaluation in excess of 10 
percent for disfigurement from a posttraumatic scar of the 
lip and mild lowering of the left pinna in relationship to 
the right pinna secondary to scar formation have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.21, 4.118, Diagnostic Code 7800 (2000). 

6.  The criteria for a separate initial 10 percent 
evaluations for a tender and painful post traumatic scar of 
the upper lip and a post surgical scar behind the left ear 
have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.21, 4.118, Diagnostic Code 7804 (2000).  

7.  The criteria for an initial evaluation in excess of 10 
percent for right shin splints, right tibia, have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 
4.21, 4.71a, Diagnostic Code 5262 (2000).  

8.  The criteria for an initial evaluation in excess of 10 
percent for left shin splints, left tibia, have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, .4.21, 4.71a, 
Diagnostic Code 5262.

9.  The criteria for an initial compensable evaluation for 
status post mastoidectomy with left ear hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Codes 6100, 6101 (effective 
prior to June 10, 1999);  38 C.F.R. §§ 4.85, 4.86a, 4.87, 
Tables VI, VIA, VII, Diagnostic Code 6100; 64 Fed. Reg. 
25202-25210 (May 11, 1999) (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
hyperkeratosis, a right ankle sprain, 
right ear hearing loss, and a right heel 
calcaneal spur.  

Factual Background

Hyperkeratosis

An Army National Guard enlistment examination in May 1991 was 
negative for any hyperkeratosis of the feet.  The veteran did 
not report any relevant history.  

An emergency room report from July 1991 noted complaints of 
pain in the feet.  The veteran's feet were within normal 
limits.  There was no indication of hyperkeratosis at that 
time.  

Another report from July 1991 noted a complaint of callus and 
a blister on the right fourth toe.  There was no impression 
of hyperkeratosis.  

A report from July 1992 noted complaints of calluses on the 
bottom of the right foot in addition to blisters on the 
second digit of the left foot.  It does not appear that any 
specific diagnosis was made.  

The veteran's Army enlistment examination in June 1995 did 
not note any abnormality of the feet, to include the skin of 
the feet.  He did not report any relevant history.  

A December 1995 report noted that the veteran reported bumps 
on his foot.  It does not appear that any specific findings 
or diagnosis were made with respect to this complaint.  

The veteran's separation examination in June 1998 was 
negative for hyperkeratosis and he did not report skin 
problems at the time.  

A VA general medical examination was conducted in January 
1999.  The veteran describe a thickening of the skin over the 
heels and balls of the feet with deep fissures.  Apparently 
he was checked for and/or treated for fungal infection of the 
foot but it was not confirmed and medicines did not help.  
The impression was hyperkeratosis of the feet of unknown 
cause.  

In his NOD, the veteran reported that he had treatment of 
hyperkeratosis in service and had current problems.  

A VA dermatology examination was conducted in August 1999.  
It was recorded that in 1992 the veteran noticed that his 
soles were dry and there were "cracks" on the sides and 
back of the heels.  He felt that this became steadily worse 
due to wearing boots in the Army.  He reported that this 
persisted when he would wear shoes.  The impression was 
slight hyperkeratosis of the heels.  


Right ankle sprain

An Army National Guard enlistment examination in May 1991 was 
negative for any abnormality of the ankles.  The veteran did 
not report any relevant history.  

The veteran's Army enlistment examination in June 1995 did 
not note any abnormality of the ankles.  The veteran did not 
provide any relevant history.  

The veteran was seen a number of times in service for tibial 
pain but no ankle disability was identified.  

The veteran's separation examination of June 1998 did not 
note any abnormality of the ankles.  The veteran reported 
tibial pain and treatment only.  The lower extremities were 
found to be normal.  

A VA general medical examination was conducted in January 
1999.  No specific history was recorded in the examination 
report of ankle complaints apart from the history of tibial 
pain above the ankles.  However the ankle was examined and 
there was no indication of limitation of motion or laxity of 
the right ankle.  The impression was history of right ankle 
sprains without recurrence.  

In his NOD the veteran stated that he was treated with 
crutches and a profile and was seen in the emergency room in 
1996 in Korea.


Right ear hearing loss

The Army National Guard enlistment examination in May 1991 
was negative for any right ear hearing loss.  Audiometry 
testing showed right ear thresholds at 500, 1000, 2000, 3000, 
and 4000 Hertz as follows (in decibels):  15, 5, 0, 10, and 
10.  A reading of 20 was noted at 6000 Hertz.  The veteran 
did not report any relevant history.  

The veteran's Army enlistment examination in June 1995 did 
not note any right ear hearing loss.  Audiometry testing 
showed right ear thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz as follows:  0, 5, 0, 0, and 20.  A reading of 25 
was noted at 6000 Hertz.  He did not report any relevant 
history.

A report from January 1996 noted a complaint of loss of 
hearing.  Hearing was not tested.  

Additional audiometry testing in June 1996 showed readings 
for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz as 
follows:  15, 15, 5, 15, and 10.  It appears that speech 
recognition for the right ear was 96 percent.  The assessment 
was that right ear hearing was within normal limits.  

In a report from July 1996 it was noted that audiogram 
testing showed normal hearing in the right ear.  



The veteran submitted answers to a medical questionnaire.  
The date is not apparent but it must date from after 
September 1996 as he reported that he had had surgery that 
month.  He reported loss of hearing.  

Another audiogram was taken in October 1996.  Readings for 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
as follows:  15, 15, 10, 10, and 10.  The assessment was that 
the right ear was within normal limits.  

The next audiometry testing performed appears to have been in 
April 1998.  Readings for the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were as follows: 20, 10, 5, 15, and 20.  
A follow-up later that month showed the following readings at 
the same frequencies:  10, 20, 20, 20, and 15.  Speech 
recognition was 100 percent.  

The veteran's separation physical in June 1998 noted 
audiometry readings for the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz as follows:  20, 10, 5, 15, and 20.  The 
veteran did not report any history with respect to the right 
ear.  

Audiometry testing in January 1999 for the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were as follows:  15, 15, 
10, 10, and 15.  A reading of 35 was noted at 8000 Hertz.  
Speech recognition was 100 percent for the right ear.  The 
assessment was that right ear hearing was within normal 
limits for rating purposes.  

In his NOD, the veteran stated that he had declining audio 
test results in service.  

Audiometry readings taken in March 2000 for the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz were as follows:  15, 
15, 15, 10, and 10.  Speech recognition was 100 percent on 
the right.  The diagnosis was that hearing was within normal 
limits on the right.  


Right heel spur

An Army National Guard enlistment examination in May 1991 was 
negative for any right heel spur.  The feet were specifically 
found to be normal.  The veteran did not report any relevant 
history.  

An emergency room report from July 1991 noted complaints of 
bilateral foot pain.  He reported that his boots were pushing 
on the anterior feet.  The feet were within normal limits at 
the time.  The assessment was tight boots or poor fit.  

The veteran's Army enlistment examination in June 1995 did 
not note any abnormality of the feet to include a heel spur.  
He did not report any relevant history.  The separation 
examination of June 1998 did not show any abnormality of the 
feet and the veteran did not report feet problems.  

In a VA general medical examination in January 1999 the 
veteran reported that he had been seen with marked posterior 
heel tenderness.  The impression was posterior heel 
tenderness.  X-rays noted a posterior calcaneal heel spur on 
the right.  

In his NOD the veteran reported that he was treated in 1992 
while on active duty for training.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  


Each disabling condition shown by a veteran's service 
records, or for which service connection is sought, must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain 
in service will permit service connection of arthritis, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  






The second and third elements can also be satisfied by 
evidence that a condition was "noted" in service or during 
an applicable presumptive period; evidence showing post 
service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence between the present 
disability and the post service symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App.  488 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (2000).  

In a recent case the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  


For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of arthritis or organic disease of the 
nervous system to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

On November 9, 2000, H.R. 4864, the "Veterans Claims 
Assistance Act of 2000"  was enacted.  This law eliminates 
the well-grounded requirement in 38 U.S.C.A. 5107 and 
reverses the decision of the Court in Morton v. West, 12 Vet. 
App. 477 (1999), which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well-grounded."  The act also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  




As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

The duty to assist specifically includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  


The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  The assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

Furthermore, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  


38 U.S.C.A. § 5107 as amended now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).  


Analysis

First, the Board is satisfied and concludes that all relevant 
facts have been adequately developed for the purpose of 
adjudicating the claims; no further assistance in developing 
the facts pertinent to the claims is required to comply with 
the duty to assist.  VA has made reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  

Service medical records have been requested and obtained and 
VA examinations have been provided.  There do not appear to 
be additional records pertaining to the veteran's active 
service, VA treatment records, records relevant to the issues 
at hand in the possession of other governmental 
organizations, or private records of evaluation or treatment 
of the issues on appeal.  The veteran has not adequately 
identified and authorized VA to obtain other sources of 
evidence pertinent to his claims.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A.  

In addition there are no significant deficiencies in 
notification to the veteran under the Veterans Claims 
Assistance Act of 2000.  The veteran has been more than 
adequately notified of his burden of proof and of what is 
needed to support his claim.

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation without it first being considered by the 
RO.  As set forth above, VA has already met all obligations 
to the veteran under this new legislation.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue son appeal, and has 
done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Hyperkeratosis

The evidence shows that the veteran complained of a callus 
during active duty for training.  On another occasion he 
reported bumps on the feet.  However no diagnosis was made of 
hyperkeratosis.  His feet were reportedly negative for any 
disease when he was discharged from service.  

The veteran did show a diagnosis of hyperkeratosis shortly 
after service.  However the fact remains that hyperkeratosis 
was not shown in the service records, and even if the callous 
noted in 1992 was hyperkeratosis, the condition was not shown 
to be chronic in service.  This, taken together with the fact 
that no skin disease was found on discharge, persuades the 
Board that the evidence does not preponderate in favor of the 
claim for service connection and is not in relative 
equipoise.  In fact, the weight of the evidence suggests that 
while the veteran may well have a diagnosis of a skin disease 
affecting the feet, this was not incurred in service.  
38 C.F.R. § 3.102, 3.303; Gilbert, 1 Vet. App. 49; Hickson, 
12 Vet. App. 247, 253.  The veteran has been provided with VA 
examinations of his skin.  Etiology has been addressed and 
the examiner stated that he could not ascertain the cause of 
the hyperkeratosis found.  

Hyperkeratosis is not a disease that the Board is permitted 
to presume was incurred in service even if shown to a 
compensable degree within a year after service.  38 C.F.R. 
§§ 3.307, 3.309.  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument and an opportunity to address the 
question at a hearing, and if not, whether or not the 
claimant has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Although the Board has addressed the claim on the merits on a 
de novo basis while the RO has found the claim to be not well 
grounded, the veteran has not suffered any prejudice as a 
result.  




The Board treated the claim as complete and at least 
plausible while the RO in essence found that the veteran had 
not submitted evidence that the claim was plausible.  


Right ankle sprain

The veteran did not show recurrent right ankle sprains in 
service, only tibial symptoms. 

When the veteran was examined after service his right ankle 
was found to be normal, and although he reported that he was 
cautious about using the ankle, the diagnosis made was a 
history of sprains without recurrence.  

The veteran does not have a current disability of the right 
ankle, there is no evidence of a right ankle disability 
(chronic or otherwise) in the service medical records, and 
there is no medical evidence linking a current disability to 
service.  The preponderance of the evidence is against a 
finding that a right ankle disability was incurred during the 
veteran's service. 38 C.F.R. § 3.102, 3.303; Gilbert, 1 Vet. 
App. 49; Hickson, 12 Vet. App. 247, 253.

There is no current disability and therefore it follows that 
the veteran has not shown the existence of a listed 
disability that may be presumed to have been incurred in 
service if shown to a compensable degree within a year after 
service.  38 C.F.R. §§ 3.307, 3.309.  

Again, while the RO found the claim not well grounded and the 
Board addressed the claim on the merits, the veteran is not 
prejudiced for the same reasons as previously stated.  
Bernard, 4 Vet. App. 384.  


Right hearing loss

The veteran did not show a hearing loss disability affecting 
the right ear in service or thereafter.  He did have 
fluctuation of audiometry readings with respect to the right 
ear including a few readings of 20, which represent 
borderline abnormal hearing.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  However, the Board cannot find 
incurrence of a disability because at no time (in service or 
thereafter) did the veteran show readings consistent with 
those set forth in 38 C.F.R. § 3.385.  

Again, although the RO found the claim not well grounded and 
the Board addressed the claim on the merits, the veteran is 
not prejudiced for the same reasons as previously stated.  
Bernard, 4 Vet. App. 384. 


Right heel calcaneal spur

An Army National Guard enlistment examination in May 1991 was 
negative for any right heel spur.  The feet were specifically 
found to be normal.  The veteran did not report any relevant 
history.  

An emergency room report from July 1991 noted complaints of 
bilateral foot pain.  The feet were within normal limits at 
the time and the only assessment was tight boots or poor fit.  

The veteran's Army enlistment examination in June 1995 did 
not note any abnormality of the feet to include a heel spur.  
He did not report any relevant history.  His separation 
examination of June 1998 did not show any abnormality of the 
feet and again he did not report feet problems.  

A VA general medical examination in January 1999 includes x-
rays which noted a posterior calcaneal heel spur on the 
right.  

In his NOD, with respect to the a right heel spur, the 
veteran reported that he was in active duty for training when 
treated in 1992.  


The RO concluded, apparently based on the veteran's statement 
as to when he was first treated for a calcaneal spur, that 
the disability preexisted service and was not aggravated by 
service.  However he was examined on enlistment into the 
National Guard in 1991 and in connection with his active 
service in 1995.  

A heel spur was not noted on either occasion and therefore he 
is entitled to the presumption of soundness.  His lay 
statement that he had a heel spur in May 1992 is not 
competent evidence on medical questions such as diagnosis or 
etiology and is not clear evidence to rebut the presumption 
of soundness.  38 C.F.R. § 3.304; Vanerson, 12 Vet. App. 254.  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes from the evidence of record that a heel 
spur was not shown in service.  It was shown within a year 
after active service, but a heel spur is not a disease that 
may be presumed to have been incurred in service even if 
manifested to a compensable degree within a year after 
service.  38 C.F.R. §§ 3.307, 3.309.  Therefore the 
preponderance of the evidence is against a finding of service 
inception and the claim is denied. 38 C.F.R. § 3.102, 3.303; 
Gilbert, 1 Vet. App. 49; Hickson, 12 Vet. App. 247, 253.  


II.  Entitlement to an initial evaluation 
in excess of 10 percent for a 
posttraumatic scar of the upper lip and 
surgical scar behind the left ear with 
mild lowering of the left pinna in 
relationship to the right pinna secondary 
to scar formation, initial evaluations in 
excess of 10 percent for shin splints of 
the right and left tibiae, and an initial 
compensable evaluation for status post 
mastoidectomy with left ear hearing loss.  


Factual Background

Posttraumatic scar of the upper lip and 
surgical scar behind the left ear with 
mild lowering of the left pinna in 
relationship to the right pinna secondary 
to scar formation.

A VA general medical examination was conducted in January 
1999.  The veteran reported that he had a dog bite scar.  
This extended from his left nostril to the lip.  He currently 
had a mustache and it was difficult to see it.  The 
impression of the examiner was a dog bite of the upper lip.  
With his mustache there was a very faintly visible thin line 
extending from the left nostril to the upper lip.  

A VA dermatology examination was conducted in August 1999.  
The claims folder was reviewed.  The veteran reported that 
dogbite scars to the upper lip were embarrassing in that they 
resembled a harelip.  The large scar was near the middle of 
the upper lip such that a mustache that parts in the middle 
did not completely hide it.  He also felt that the left side 
of the lip was slightly lower than the right side, which was 
not the case before the injury, and he felt that there was 
more substance on the left side of the lip.  He stated that 
the large scar was tender to touch.  

On examination there was a 13 millimeter almost-vertical 
scar, one to two millimeters wide beginning in the midline, 
just above the carmine border and extending upward toward the 
left nostril, such that the upper end is about 4 millimeters 
to the left of the midline.  He stated that the scar was 
tender to firm pressure or accidental brushing but not to 
light touch.  The scar was soft to touch and was not adherent 
to underlying tissue, elevated, depressed, inflamed, 
edematous, or keloidal.  It was lighter in touch than the 
surrounding skin and mildly disfiguring.  

About 6 millimeters to the left of the upper pole of the main 
scar and parallel to it was a second scar about 7 millimeters 
in length.  

The examiner could not distinguish any tenderness of this 
scar because it was in such close proximity to the larger 
scar.  It was not adherent, ulcerated, elevated depressed 
inflamed, edematous or keloidal.  It was barely visible.  The 
impression was post traumatic scar.  

The examiner stated that it was extremely difficult to 
determine the degree of disfigurement of the scar on the lip.  
He added that if it were located anywhere else on the face it 
would probably be less noticeable but being in the midline of 
the upper lip it could be mistaken for a well repaired 
harelip, and, as such might be considered disfiguring.  
In the course of a VA ear disease examination conducted in 
October 1999, the veteran reported pain behind the left ear 
and asymmetric position of the left ear, both since 
tympanomastoidectomy in 1998.  There was a classical surgical 
scar behind the left ear over the mastoid depression.  On 
palpation there was a moderate amount of tenderness in this 
area over the scar.  Examination showed a surgical mastoid 
depression behind the left ear.  The left pinna was mildly 
lower than the right pinna.  The impression was moderately 
tender surgical scar behind the left ear, probably secondary 
to the two previous ear surgeries and mild lowering of the 
left pinna in relationship to the right pinna secondary to 
scar formation.  


Shin splints of the right and left tibiae

A VA general medical examination was conducted in January 
1999.  The veteran told the examiner that while exercising in 
the military he developed focal areas of pain over the medial 
tibial area just above the ankles.  He reported that he had 
x-rays and bone scans on two occasions.  

The veteran stated that because he no longer really ran, the 
pains had been absent or minimal.  Examination was negative 
for any gait changes or limitation of use of the legs in 
weight-bearing.  The impression was history of shin splints 
with little symptoms currently as he was not running.  X-rays 
of the tibiae noted intact osseous and soft tissue 
structures.  


A VA examination was conducted in August 1999.  The claims 
folder and medical file were reviewed.  The veteran reported 
discomfort in the tibiae in about 1995 after running, and he 
noted that currently the areas would bother him any time he 
would run.  He specified that the affected area was the 
medial aspect of the junction area of the middle third and 
distal third of the tibiae. 

On examination there was a good deal of tenderness about the 
medial aspect of the distal tibiae.  There was no limp and he 
was able to walk on both heels and toes.  However on heel 
walking he complained of pain in the affected areas of the 
tibiae distally.  The examiner diagnosed shin splints.  X-ray 
reports did not diagnose any periosteal reaction whatsoever 
and so there was no definitive diagnosis with respect to any 
periosteal reaction, which apparently did not exist.  


Status post mastoidectomy with left ear hearing loss

An otolaryngology examination and audiometry testing were 
conducted in January 1999.  

The veteran reported hearing loss in the left ear since 1995 
without improvement since that time.  Prior surgeries in 1995 
and 1997 were noted.  He also reported a history of 
Eustachian tube dysfunction and a few ear infections prior to 
the surgeries.  

Examination of the ears was normal with a few exceptions.  
The ear drum was retracted and scarred on the left.  In the 
mastoid region on the left there was a scar and a depression 
in the mastoid bone.  Audiometry showed conductive hearing 
loss in the left ear with a flat planogram.  The diagnoses 
were chronic Eustachian tube dysfunction and conductive 
hearing loss on the left, status post mastoidectomy and 
ossicular chain reconstruction and Eustachian tube 
dysfunction.  




The readings for the left ear at 1000, 2000, 3000, and 4000 
Hertz were as follows (in decibels): 45, 35, 30 and 40 or an 
average of 38 decibels using conventional rounding.  Speech 
recognition was 96 percent for the left ear.  

The assessment was that the left ear demonstrated mild to 
moderate conductive hearing loss.  

The veteran stated in his NOD that his surgery left painful 
scars and disfigurement with the left ear noticeably lower 
than the right ear.  

An ear disease examination was conducted in October 1999.  
The veteran reported pain behind the left ear and asymmetric 
position of the left ear, both since tympanomastoidectomy in 
1998.  Examination showed a surgical mastoid depression 
behind the left ear.  There was a classical surgical scar 
behind the left ear over the mastoid depression.  On 
palpation there was a moderate amount of tenderness in this 
area over the scar.  The left pinna was mildly lower than the 
right pinna.  

The external auditory canals were within normal limits.  The 
eardrums were both scarred and retracted but the left was 
worse than the right.  The mastoid region on both sides 
showed no erythema or swelling at the time.  There was no 
evidence of current active ear disease or infections.  

An audiogram was available and showed a conductive hearing 
loss in the left ear.  The impression was moderately tender 
surgical scar behind the left ear, probably secondary to the 
two previous ear surgeries and mild lowering of the left 
pinna in relationship to the right pinna secondary to scar 
formation.  

Audiometry readings taken in March 2000 for the left ear at 
1000, 2000, 3000, and 4000 Hertz were as follows: 45, 40, 50 
and 55 or an average of 48 using conventional rounding.  
Speech recognition was 96 percent on the left.  The diagnosis 
was that there was moderate conductive hearing loss on the 
left.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. 119, the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.


The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

A 30 percent rating is available for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 20 
percent rating is assigned in the case of malunion with 
moderate knee or ankle disability.  A 10 percent rating is 
assigned where there is malunion with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Disfiguring scars of the head, face or neck are evaluated as 
noncompensable where they are slight.  A 10 percent 
evaluation is assigned if the scars are moderately 
disfiguring.  A 30 percent evaluation is for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A maximum evaluation of 50 
percent is reserved for complete or exceptionally repugnant 
deformity of one side of the face or marked repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  

The note following the code provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast and the like, a 50 percent evaluation may be 
increased to 80 percent, a 30 percent rating to 50 percent 
and a 10 percent evaluation to 30 percent.  The most 
repugnant disfiguring conditions including scars and diseases 
of the skin may be submitted for central office rating with 
several unretouched photographs.  

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

A superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805 
(2000).

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  64 Fed. Reg. 
25202 (May 11, 1999) (codified in relevant portion at 
38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, the amended 
regulations did not result in any substantive changes.  

Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

Evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX;  where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV;  or where there is level III 
hearing in both ears.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI;  where hearing in the better ear is II, and 
hearing in the worse ear is V to XI;  where hearing in the 
better ear is III and hearing in the worse ear is IV to VI;  
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.  

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.  Level III impairment requires a puretone 
threshold average of 82 to 97 where speech discrimination is 
92-100 percent; speech discrimination of 84 to 90 percent 
with a puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  38 C.F.R. § 4.85, Table VI.  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears. VAOPGCPREC 32-97.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.  

Again, when after consideration of all of the evidence and 
material of record in an appropriate case before VA there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

As noted before the concept of well groundedness has been 
eliminated.  The Board is satisfied that, with respect to the 
issues at hand, all relevant facts have been adequately 
developed for the purpose of adjudicating the claims; no 
further assistance in developing the facts pertinent to the 
claims is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has not 
identified any sources of medical treatment records including 
private records, records in the possession of a military 
facility or other government records.  He has received 
multiple VA examinations as well.  

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation without it first being considered by the 
RO.  

As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue son appeal, and has done 
so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Posttraumatic scar of the upper lip and 
surgical scar behind the left ear with 
mild lowering of the left pinna in 
relationship to the right pinna secondary 
to scar formation.

The Esteban case, as previously noted, states that multiple 
ratings can be assigned using different diagnostic codes if 
none of the symptoms or criteria for a rating under a 
diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  6 Vet. App. 259, 262.  It is noted that 
38 C.F.R. § 4.21 also provides, consistently with that 
principle, that coordination of rating with impairment of 
function are expected in all instances.  

Separate evaluations should be awarded for objective pain or 
tenderness of a scar and for disfigurement.  The RO has 
lumped together for rating purposes scars of the face, which 
are alleged to be tender and disfiguring and scars from ear 
surgery that are alleged to be tender and to have resulted in 
disfigurement.  

The RO granted a 10 percent evaluation, apparently based on 
disfigurement.  The RO found that there was mild 
disfigurement from all of the scars but that the facts 
approximated the criteria for a 10 percent evaluation (which 
is for moderate disfigurement).  

The VA general medical examination in January 1999 showed a 
very faintly visible thin scar extending from the left 
nostril to the upper lip.  The veteran had a mustache and it 
was difficult to see it.  The dermatology examination 
conducted in August 1999 noted that he found his dogbite 
scars embarrassing in that they resembled a harelip.  The 
examination showed a 13 millimeter almost vertical scar, one 
to two millimeters wide beginning in the midline, just above 
the carmine border and extending upward toward the left 
nostril, such that the upper end was about 4 millimeters to 
the left of the midline.  It was lighter than the surrounding 
skin and mildly disfiguring.  The examiner stated that it was 
extremely difficult to determine the degree of disfigurement 
of the scar on the lip.  If it were located anywhere else on 
the face, it would probably be less noticeable, but being in 
the midline of the upper lip, it could be mistaken for a well 
repaired harelip, and, as such might be considered 
disfiguring.  

The VA ear disease examination conducted in October 1999, 
noted complaints of asymmetric position of the left ear.  The 
left pinna was mildly lower than the right pinna.  

From the evidence of record the Board concludes that in 
evaluating disfigurement, there is no basis for finding that 
the veteran has severe scarring or that the scars produce a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  There is also no evidence of marked discoloration, 
color contrast or the like to warrant an increase to a 30 
percent evaluation.  

With respect to the posttraumatic dogbite scar of the face 
and ear surgery scar, it is the opinion of the Board that 
each scar is tender and painful on objective demonstration.  
Therefore a separate 10 percent evaluation is warranted for 
each scar.  

The veteran has stated that the dogbite scar to his face was 
tender and painful.  The dermatology examination conducted in 
August 1999 noted that the large scar was tender to touch, 
and the veteran reported that the scar was tender.  
The VA ear disease examination conducted in October 1999 
noted complaints of pain behind the left ear.  There was a 
classical surgical scar that was moderately tender on 
palpation.  The impression was moderately tender surgical 
scar behind the left ear, probably secondary to the two 
previous ear surgeries.

There is no higher evaluation for a tender and painful scar.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  There is no 
evidence of ulceration or adherence of the scar and no 
evidence that the scar caused any impairment of facial 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805.


Shin splints of the right and left tibiae

The January 1999 VA general medical examination noted that 
the veteran no longer really ran and his pains had been 
absent or minimal.  Examination was negative for any gait 
changes or limitation of use of the legs in weight-bearing.  
The impression was history of shin splints with little 
symptoms now since he is not running.  X-rays of the tibiae 
noted intact osseous and soft tissue structures.  

When the veteran was examined again in August 1999 he 
reported discomfort in the tibiae with running.  On 
examination there was a good deal of tenderness about the 
medial aspect of the distal tibiae.  On heel walking he 
complained of pain in the affected areas of the tibiae 
distally.  The examiner diagnosed shin splints.  X-ray 
reports did not diagnose any periosteal reaction and there 
was no definitive diagnosis with respect to any periosteal 
reaction.  

The RO has evaluated the veteran's shin splints under 
Diagnostic Code 5262.  

Shin splints are not specifically listed in the rating 
schedule. Therefore, this disability must be evaluated by 
analogy. See 38 C.F.R. § 4.20 (2000). 

When a disability is not listed in the diagnostic code, VA 
may assign a rating pursuant to a code provision pertaining 
to a related disorder for which affected functions, 
anatomical localization and symptomatology are similar.  
Lendenmann v. Principi, 3 Vet. App. 345, 349-350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Evaluation of the veteran's shin splints under 38 U.S.C.A. § 
4.71a, Diagnostic Code 5262 (2000), pertaining to an 
impairment of the tibia and fibula, is appropriate because 
the symptomatology is similar and affects the same functions 
and anatomical areas.  

A higher evaluation than 10 percent would require malunion 
and moderate knee or ankle disability associated with the 
disability.  This is not shown by the record and moreover the 
criteria are not even nearly approximated by the facts.  
38 C.F.R. § 4.7.  There was absolutely no indication in any 
of the records of knee or ankle involvement due to shin 
splints.  When the ankles were examined they were normal.  
Accordingly a higher evaluation is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The Board also finds that 
absence of additional objectively confirmed symptomatology 
and negative X-rays preclude higher ratings under this code 
provision.  

The veteran has shown moderate tenderness of the shins with 
use, but it is apparent that this was the basis for assigning 
a 10 percent evaluation in the first instance.  VA 
regulations pertaining to functional impairment have been 
given adequate consideration.  It is clear that pain with 
motion and weight-bearing, and change in daily activities 
(including a reduction in activities such as running) have 
been fully considered.  The Board cannot conclude based on 
the veteran's demonstrated functional impairment that 
disability of the tibiae more nearly approximates the 
criteria for a higher evaluation of 20 percent.  


Status post mastoidectomy with left ear hearing loss.

The veteran's otolaryngology examination in January 1999 
noted a scar and depression of the mastoid bone, Eustachian 
tube dysfunction and hearing loss.  

Average hearing loss based on the measurements at 1000, 2000, 
3000, and 4000 Hertz was 38.  Speech recognition was 96 
percent for the left ear.  

On his VA ear disease examination in October 1999, the 
examiner only diagnosed a surgical scar behind the left ear, 
probably secondary to the two previous ear surgeries and mild 
lowering of the left pinna in relationship to the right pinna 
secondary to scar formation.  

The average hearing loss for the left ear based on readings 
at 1000, 2000, 3000, and 4000 Hertz was 48 decibels.  Speech 
recognition was 96 percent.  

As noted above, surgical scar residuals and disfigurement 
have been addressed in conjunction with the veteran's dogbite 
scars and have been separately evaluated.  Also, as noted in 
the introduction above, entitlement to service connection for 
Eustachian tube dysfunction was denied and the veteran did 
not perfect an appeal with respect to that issue.  Therefore, 
the only residual to be evaluated here is left ear hearing 
loss. 

Neither VA examination, nor any of the other relevant 
evidence of record showed greater than level I hearing loss 
as defined by regulation.  The veteran had a left ear hearing 
threshold from 38 to 48 decibels, which is within the range 0 
to 57 decibels, and speech recognition of 96 percent, which 
is within the range of 92 to 100 percent.  See Table VI.  
Hearing loss in the nonservice connected right ear is deemed 
normal unless there is total deafness, which is not the case 
here.  VAOPGCPREC 32-97.  Thus, with no worse than bilateral 
level I impairment it is clear that no more than a 
noncompensable evaluation is warranted.

Because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
345;  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran with and obviously considered the 
criteria referable to assignment of extraschedular 
evaluations, it did not grant increased evaluations on this 
basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his service connected disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected 
disabilities, beyond that contemplated by the rating 
schedule, such as frequent periods of hospitalization or 
marked interference with employment due to the service 
connected disorder.  Therefore, there exists no basis upon 
which to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for hyperkeratosis of the 
feet, a right ankle sprain, right ear hearing loss, and a 
right heel calcaneal spur is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for disfigurement from a posttraumatic scar of the lip and 
mild lowering of the left pinna in relationship to the right 
pinna is denied.  

Entitlement to separate initial 10 percent evaluations for a 
tender and painful post traumatic scar to the face and a post 
surgical scar behind the left ear is granted, subject to the 
governing criteria applicable to the payment of monetary 
awards.  

Entitlement to an initial evaluation in excess of 10 percent 
for shin splints of the right and left tibiae is denied.  

Entitlement to an initial compensable evaluation for status 
post mastoidectomy with left ear hearing loss is denied.  


REMAND

These claims must be afforded expeditious treatment by the 
RO.  



The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

Service records show complaints of back pain as well as 
treatment of the low back during active duty for training and 
during active duty.  The impressions included a strain 
(during active duty for training in 1991), low back pain 
secondary to inflammation, rule out spondylolysis, and 
mechanical low back pain versus spondylosis.  X-rays were 
normal but in 1996 a report noted a that the L5 vertebra was 
a transition vertebra and was partially sacralized.  On the 
veteran's service separation examination his spine was found 
to be normal.  However, he did report recurrent back pain.  

The veteran's VA general medical examination in January 1999 
did not record any specific history with respect to the low 
back and no specific examination results were recorded for 
the back.  However an impression was made of low back pain, 
generally controlled.  The examiner felt that x-rays of the 
low back would not be useful because symptoms were generally 
controlled.  In the opinion of the Board, this examination is 
inadequate for VA purposes and a remand is necessary for a 
thorough and contemporaneous examination of the veteran's 
back and an opinion on etiology.  

A review of the VA examinations of the veteran's right and 
left wrists shows inadequate consideration of functional 
impairment.  Specifically the reports are not sufficient to 
determine whether the veteran actually showed objective 
indications of pain on motion, and if so, at what point the 
motion became painful.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 
(2000);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
medical nature of the particular disability to be rated under 
a given diagnostic code determines whether the diagnostic 
code is predicated on loss of range of motion.  VAOPGCPREC 
09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45 (2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  

Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2000).  

On a related matter, the Board is of the opinion that 
adjudication must be deferred on the question of entitlement 
to an initial compensable evaluation for left (minor) ulnar 
nerve compression because the claim is inextricably 
intertwined with the claim for initial compensable 
evaluations for tendonitis of the right (major) and left 
(minor) wrists.  The criteria for ulnar nerve impairment 
require consideration of wrist symptoms such as weakness.  

On remand additional medical development is needed with 
respect to the wrists to include an opinion as to whether 
there is wrist weakness and whether wrist symptoms are 
attributable to ulnar nerve impairment or tendonitis of the 
wrists.  Impairment from the separately service-connected 
disabilities should be disassociated to the extent possible.  

The Board also feels that there has been inadequate 
consideration of functional impairment with respect to the 
claim for entitlement to an initial compensable evaluation 
for left (minor) shoulder rotator cuff syndrome.  A VA 
examiner concluded that there was mild functional impairment.  
However there was no specification of whether there was 
painful motion, weakness, fatigability or the like and there 
was no indication of where, if at all, shoulder motion was 
deemed limited by pain.  

In summary, the Board is of the opinion that a 
contemporaneous examination of the appellant as well as 
association with the claims file of any additional records of 
treatment that may have accumulated during the course of the 
appeal would materially assist in the adjudication of the 
issues on appeal.  

As noted above, recent statutory changes have also resulted 
in a further definition of the duty to assist.  On remand the 
RO should ensure that the requirements of the new legislation 
have been met with respect to the remanded claims.  

Therefore, the Board is deferring adjudication of the issues 
of entitlement to service connection for a low back 
disability and for initial compensable evaluations for 
tendonitis of the right (major) and left (minor) wrists, left 
(minor) ulnar nerve compression, and left (minor) shoulder 
rotator cuff syndrome pending a remand of the case to the RO 
for further development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA or non-VA, inpatient or 
outpatient, who may possess additional 
records pertinent to his claims.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or another appropriate 
specialist in order to ascertain the 
nature and etiology of any back 
disability, and the current nature and 
extent of severity of the service-
connected tendonitis of the right (major) 
and left (minor) wrists, left (minor) 
ulnar nerve compression, and left (minor) 
shoulder rotator cuff syndrome.  Any 
further indicated special studies should 
be conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, copies of applicable diagnostic 
criteria and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
lumbar spine and all pertinent joints, 
recorded in degrees of arc.  Functional 
limitations due to symptoms of the 
service-connected disabilities should be 
thoroughly evaluated.  

The examiner should then make an 
assessment of the severity of the 
disabilities in terms of the rating 
criteria (as applicable) pertaining to 
the back, wrists, shoulders, and ulnar 
nerve impairment and comment on the 
functional limitations, if any, caused by 
the appellant's service connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected disabilities 
involve only the bones, or do they also 
involve the muscles and nerves?;  

(b) Do the service connected disabilities 
cause objectively or objectively weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiner must so 
indicate;  

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities. 

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service 
connected disabilities.  The examiner 
should specifically discuss whether there 
is any overlap between disability from 
the veteran's wrist disorders and 
disability from ulnar nerve impairment.  



If the functional impairment created by 
the nonservice connected problem can not 
be dissociated, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a low back 
disability, and for initial compensable 
evaluations for tendonitis of the right 
(major) and left (minor) wrists, left 
(minor) ulnar nerve compression, and left 
(minor) shoulder rotator cuff syndrome.  
The RO should document its consideration 
of the applicability of the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 
4.45 and 4.59 as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a VA examination 
without good cause shown may adversely affect the denial of 
his claims.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


